EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The reference to Yoshihisa (JP2012197032) discloses a vehicle seat comprising: a frame member including a pair of opposed frames (Fig. 1, #20) disposed opposite to and separately from each other, a first connecting frame (Fig. 1, #24) by which the pair of opposed frames are connected, and a second connecting frame (Fig. 1, #26) which is disposed separately from the first connecting frame and by which the pair of opposed frames are connected; a plate-shaped support member (Fig. 2, #28) disposed between the pair of opposed frames and configured to receive a load from an occupant, and a blower (Fig. 4, #60).
The reference to Shinji et al. (JP2003165325) discloses a bridging wire (Fig. 4, #28) by which the first and second connecting frames are bridged.
The reference to Tsuzaki et al. (2018/0105083) discloses a blower at the front of a vehicle frame.
However, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a plate-shaped plastic member formed integrally with the bridging wire; and the blower attached to the plate-shaped plastic member, wherein a part of the blower is disposed on a side of the first connecting frame that is opposite to an occupant side thereof, and wherein the plate-shaped plastic member includes a wall with which at least an impeller of the blower is covered as viewed from an occupant side thereof, in combination with the remaining limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631